

116 HR 2665 IH: Smart Energy and Water Efficiency Act of 2019
U.S. House of Representatives
2019-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2665IN THE HOUSE OF REPRESENTATIVESMay 10, 2019Mr. McNerney (for himself and Mr. Kinzinger) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Natural Resources, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Energy to establish a smart energy and water efficiency program, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Smart Energy and Water Efficiency Act of 2019. 2.Smart energy and water efficiency program (a)DefinitionsIn this section:
 (1)Eligible entityThe term eligible entity means— (A)a municipality;
 (B)a water district; and (C)any other entity that provides water, wastewater, or water reuse services, including a joint water and power authority.
 (2)SecretaryThe term Secretary means the Secretary of Energy. (3)Smart energy and water efficiency programThe term smart energy and water efficiency program or program means the program established under subsection (b).
				(b)Smart energy and water efficiency program
 (1)In generalThe Secretary shall establish and carry out a smart energy and water efficiency program in accordance with this section.
 (2)Eligible projectsIn carrying out the smart energy and water efficiency program, the Secretary shall award grants to eligible entities to carry out projects that implement advanced and innovative technology-based solutions that will improve the energy or water efficiency of water, wastewater, or water reuse systems to—
 (A)help eligible entities make significant progress in conserving water, conserving energy, or reducing the operating costs of such systems;
 (B)support the implementation of innovative processes or the installation of advanced automated systems that provide real-time data on energy and water; or
 (C)improve predictive maintenance of water, wastewater, or water reuse systems through the use of Internet-connected technologies, such as sensors, intelligent gateways, or security embedded in hardware.
					(3)Project selection
 (A)In generalThe Secretary shall make competitive, merit-reviewed grants under the program to not fewer than 3, but not more than 5, eligible entities.
 (B)Selection criteriaIn selecting an eligible entity to receive a grant under the program, the Secretary shall consider— (i)energy and cost savings anticipated to result from the project;
 (ii)the innovative nature, commercial viability, and reliability of the technology to be used; (iii)the degree to which the project integrates innovative sensors, software, hardware, analytics, and management tools;
 (iv)the anticipated cost-effectiveness of the project in terms of energy savings, water savings or reuse, and infrastructure costs averted;
 (v)whether the technology can be deployed in a variety of geographic regions and the degree to which the technology can be implemented on a smaller or larger scale, including whether the technology can be implemented by other types of eligible entities; and
 (vi)whether implementation of the project will be complete within 5 years. (C)Applications (i)In generalSubject to clause (ii), an eligible entity seeking a grant under the program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be necessary.
 (ii)ContentsAn application under clause (i) shall, at a minimum, include— (I)a description of the project;
 (II)a description of the technology to be used in the project; (III)the anticipated results, including energy and water savings, of the project;
 (IV)a comprehensive budget for the project; and (V)the number of households or customers that are served by the eligible entity and will benefit from the project.
							(4)Administration
 (A)In generalNot later than 300 days after the date of enactment of this Act, the Secretary shall select grant recipients under this section.
 (B)EvaluationsThe Secretary shall annually for 5 years carry out an evaluation of each project for which a grant is provided under this section that—
 (i)evaluates the progress and effects of the project; and (ii)assesses the degree to which the project can be replicated in other regions, systems, and situations.
 (C)Technical assistanceOn the request of a grant recipient, the Secretary shall provide technical assistance to the grant recipient to carry out the project.
 (D)Best practicesThe Secretary shall make available to the public— (i)a copy of each evaluation carried out under subparagraph (B); and
 (ii)a description of any best practices identified by the Secretary as a result of those evaluations. (E)Report to CongressNot later than the date on which the Secretary completes the last evaluation required under subparagraph (B), the Secretary shall submit to Congress a report containing the results of each evaluation carried out under such subparagraph.
					(c)Funding
 (1)In generalThe Secretary shall use not less than $15,000,000 of amounts made available to the Secretary to carry out this section.
 (2)PrioritizationIn funding activities under this section, the Secretary shall prioritize funding in the following manner:
 (A)The Secretary shall first use any unobligated amounts made available to the Secretary to carry out the activities of the Energy Efficiency and Renewable Energy Office.
 (B)After any amounts described in subparagraph (A) have been used, the Secretary shall then use any unobligated amounts (other than those described in subparagraph (A)) made available to the Secretary.
					